Title: To George Washington from Charles Thomson, 10 May 1781
From: Thomson, Charles
To: Washington, George


                        
                            Sir,
                            Philadelphia May 10th 1781
                        
                        I do myself the honor to enclose you an Act of the United States, appointing Thomas Hutchins Geographer to
                            the southern Army with the same pay and emoluments as are allowed to the Geographer to the main army.
                        Mr Hutchins is a native of New Jersey and was many years in the English service where he held the rank of
                            Captain and Engineer; But having suffered considerably for his attachment to the American Cause he, in the begining of the
                            last year made his escape from England & got to France; from whence he brought a letter from
                            Doctr Franklin stating his sufferings & recommending him to the favorable notice of Congress as a good Officer and
                            excellent Engineer.
                        Mr Hutchins is desirous of knowing the pay & emoluments allowed to the Geographer to the main army,
                            and as I do not recollect any resolution of Congress fixing them I take the liberty of applying to you and should be much
                            obliged for information on the subject. I am with great respect Sir Your most obedient and most humble
                            servt
                        
                            Chas Thomson

                        
                    